Citation Nr: 1009796	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a disability 
of the lumbar spine, and if so, whether the reopened claim 
should be granted.

2.  Entitlement to service connection for arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active service in the United States Coast 
Guard from July 1963 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  In an unappealed December 1998 Board decision, the 
Veteran's claim of entitlement to service connection for a 
disability of the lumbar spine was denied.

2.  The evidence associated with the claims files subsequent 
to the December 1998 Board decision, when considered by 
itself or with the evidence previously of record, does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for a disability of the 
lumbar spine.

3.  Arthritis of the cervical spine is etiologically related 
to the May 1966 injury the Veteran sustained while in active 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a disability 
of the lumbar spine.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

2.  Arthritis of the cervical spine was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

With respect to the Veteran's cervical spine claim, the Board 
notes that the Veteran has been provided all required notice, 
to include notice pertaining to the disability-rating and 
effective-date elements of his claim.  In addition, the 
evidence currently of record is sufficient to substantiate 
his claim.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, or 38 C.F.R. § 3.159.

With respect to the claim to reopen, the record reflects that 
the Veteran was mailed a letter in February 2009 advising him 
of what the evidence must show and the respective duties of 
VA and the claimant in obtaining evidence.  The February 2009 
letter informed the Veteran of the basis for the prior denial 
and also provided notice with respect to the disability-
rating and effective-date elements of the claim.

Although the Veteran was not provided adequate notice until 
several years after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim to reopen 
would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  Private medical 
records have been obtained.  The Veteran was afforded 
appropriate VA examinations in response to his claim.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided 
a VA examination in response to his claim to reopen and that 
no VA medical opinion has been obtained in response to this 
claim, but notes that VA has no obligation to provide such an 
examination of obtain such an opinion if new and material 
evidence has not been presented.  See 38 C.F.R. § 3.159 
(c)(4).

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 

Accordingly, the Board will address the merits of the claims.
 
Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to 
service connection for a disability of the lumbar spine in 
February 1993.  In a May 1993 rating decision, the RO denied 
the Veteran's claim based on a finding that there was no 
evidence that the Veteran's lumbar spine disability was 
incurred in or aggravated by his active service.  The Veteran 
appealed that decision to the Board and in December 1998 the 
Board upheld the RO's denial of entitlement to service 
connection for a disability of the lumbar spine.  

The evidence of record at the time of the December 1998 Board 
decision included the following: the Veteran's STRs showing 
that he injured his left shoulder in May 1966; the Veteran's 
statements, in which he reported that he has had lumbar spine 
pain ever since his injury in service; and treatment records 
from the Veteran's treating chiropractor, stating that the 
Veteran had been diagnosed with chronic lumbar strain and 
degenerative changes in the lumbar spine which were typical 
of those which would result from trauma to the spine.

The evidence that has been received since the Board's 
December 1998 decision includes the Veteran's statement that 
he had experienced pain in his lumbar spine since he 
sustained an injury in service.  However, this statement is 
redundant of evidence already of record.  As noted above, the 
Veteran was provided notice with respect to what constitutes 
new and material evidence and the deficiencies in his 
previously denied claim of entitlement to service connection 
for a lumbar spine disability.  The Veteran did not respond 
to this letter and did not submit any additional evidence in 
support of his claim.

While the Veteran is competent to report when his symptoms 
first began and that they have continued since service; see 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991); this is evidence that was previously 
considered by the Board in the December 1998 decision which 
denied entitlement to service connection for a lumbar spine 
disability.  

The Board notes that the Veteran did provide a March 2004 
statement from his treating chiropractor, in which his 
chiropractor stated that it was likely that the Veteran's 
cervical spine disability was related to the Veteran's injury 
in service and his resulting left shoulder injury.  However, 
this is not pertinent to whether the Veteran's lumbar spine 
injury is related to the accident in service and his 
resulting left shoulder injury.

In sum, the evidence added to the record since the December 
1998 Board decision is cumulative and redundant in nature.  
Therefore, it is not new and material.

Accordingly, reopening of the claim of entitlement to service 
connection for a lumbar spine disability is not warranted.



Service Connection for Arthritis of the Cervical Spine 

A review of the Veteran's STRs shows that in May 1966 the 
Veteran injured his left shoulder in a fall on the deck of a 
Coast Guard vessel.  The Veteran was provided treatment for 
this injury; however, there was no mention of treatment for 
the cervical spine at the time of the injury.  The Veteran's 
separation examination report from June 1967 reflects that 
his cervical spine was found to be normal on clinical 
evaluation.  

In January 1993 and February 2003 statements, the Veteran 
reported that his neck was also injured in the May 1966 
accident in which his left shoulder was injured.  In these 
statements the Veteran also reported that he has experienced 
neck pain since his separation from active service.

As stated above, the Veteran is competent to report when his 
symptoms began and that they have continued since active 
service.  

In January 1993 the Veteran was seen by his private 
chiropractor for treatment.  At that time the Veteran related 
his in service injury to his chiropractor.  X-ray imaging 
taken of the Veteran's cervical spine at that time revealed 
hypolordosis, degenerative changes at C5-6, and a mild 
dextroscoliosis with apex at C4.  The Veteran was diagnosed 
with chronic strain/sprain of his cervical spine with 
associated degenerative changes which would normally be the 
result of trauma to the spine.

In March 1993 the Veteran was seen by a another chiropractor 
for neck pain and stiffness.  The Veteran again related his 
in service injury to the treating chiropractor.  Upon 
physical examination, Soto Halls test was positive in the 
cervical spine for nerve root entrapment.  The Veteran had 
spasms in the spinal musculature, bilaterally, at the levels 
of C1/C7.  The Veteran was diagnosed with severe 
posttraumatic cervical sprain with muscle spasm, myositis, 
and radiculitis radiating the trajectory of the left brachial 
plexus.  It was also noted that the Veteran had subluxation 
complex of the cervical spine.  The chiropractor stated that 
the accident in service caused the Veteran's cervical spine 
vertebrae to be misaligned, nerves to be irritated, and 
ligaments to be stretched and torn, which has given rise to 
his symptoms.

In April 2004 VA received a medical opinion from Mr. D.B., 
D.C., another of the Veteran's private chiropractors.  Dr. 
D.B. reported that he had reviewed medical records from May 
to November of 1966 and was familiar with the Veteran's in 
service injury.  He stated that he believed it to be highly 
probable that the Veteran was suffering arthritic changes in 
his neck as a direct result of the injury in service.  He 
stated that when soft tissues are pulled and torn they heal 
with a cheaper grade of fibrotic scar tissue which has much 
less give and does not perform as well as the original tissue 
over long periods of time.  He stated that many times the 
surrounding structures are affected by this change and end up 
with more wear and tear than usual.  Mr. D.B. stated that 
those facts coupled with the mechanism of the Veteran's in 
service injury support the conclusion that his present 
cervical spine condition is a result of the injury that 
occurred in 1966.

In September 2008 the Veteran was afforded a VA examination 
of his cervical spine.  X-rays taken of the Veteran's 
cervical spine at that time revealed degenerative changes in 
the lower cervical spine with narrowing of the C5-6 and C6-7 
disc spaces.  There was bilateral foraminal encroachment at 
those levels as well, being more prominent at C5-6.  The 
impression was degenerative changes with disc space and 
foraminal narrowing.  The Veteran was diagnosed with cervical 
arthritis.  There was no opinion regarding etiology provided 
at that time.

In September 2009 the VA examiner who performed the September 
2008 VA examination provided an addendum opinion.  The 
examiner stated that it was less likely as not that the 
Veteran's cervical spine degenerative arthritis was caused by 
or a result of a chronically separated left shoulder.  The 
examiner stated that although there was an injury to the neck 
and shoulder in service, there was little objective evidence 
that the injury caused the Veteran's cervical spine problems.  
The examiner reported that recent imaging studies showed 
degenerative changes with disc space narrowing.  The examiner 
stated that while the Veteran's in service injury could have 
caused those changes, the Veteran had been employed for many 
years and could have developed the changes from any number of 
other injuries or conditions.  The examiner stated that 
degenerative joint disease is a very common finding in the 
Veteran's demographic group and its cause cannot always be 
precisely determined.  The examiner stated that this is a 
case in which the cause of the Veteran's degenerative 
arthritis of his cervical spine cannot be precisely 
determined.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, Willis 
v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).

The Board finds that the opinion provided by the Veteran's 
chiropractor is more probative than that provided by the VA 
examiner.  In this regard, the Veteran's chiropractor was 
familiar with the Veteran's in service injury when he made 
his opinion.  Additionally, the Veteran's chiropractor 
provided a clear and concise rationale for his opinion.  The 
VA examiner's opinion was not rendered with an appropriate 
degree of certainty and the rationale provided for the 
opinion is insufficient.  In this regard, the VA examiner 
addressed only whether the Veteran's cervical spine 
degenerative arthritis was caused by or a result of the 
Veteran's chronically separated left shoulder, and not 
whether the Veteran's cervical spine degenerative arthritis 
was a result of the same injury in which the Veteran injured 
his left shoulder in service.  Additionally, the VA examiner 
stated that the Veteran's in service injury "could have 
caused" the Veteran's current disability, but the actual 
cause of the Veteran's current disability could not be 
precisely determined.

As the Veteran's chiropractor has stated that it is likely 
that the Veteran's cervical spine arthritis is a result of 
his May 1966 injury in service and the Board has found this 
opinion to be the most probative opinion of record, the Board 
concludes that the preponderance of the evidence supports the 
claim.  Accordingly, entitlement to service connection for 
arthritis of the cervical spine is warranted.

 
ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for arthritis of the 
cervical spine is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


